92 S.E.2d 799 (1956)
244 N.C. 170
The DAYTON RUBBER COMPANY
v.
Eugene SHAW, Commissioner of Revenue of the State of North Carolina.
No. 26.
Supreme Court of North Carolina.
May 23, 1956.
*801 William Medford, Waynesville, for plaintiff.
Wm. B. Rodman, Jr., Atty. Gen., Samuel Behrends, Jr., Asst. Atty. Gen., for the State.
DENNY, Justice.
It is conceded in the plaintiff's brief that the only disputed fact involved in this appeal is whether or not its claim has been handled in accordance with established administrative procedure by the North Carolina Department of Revenue. In our opinion, the finding of fact by the court below on this question is supported by competent evidence and is, therefore, not reviewable on appeal. Ryan v. Wachovia Bank & Trust Co., 235 N.C. 585, 70 S.E.2d 853; Town of Burnsville v. Boone, 231 N.C. 577, 58 S.E.2d 351; Scott & Co. v. Jones, 230 N.C. 74, 52 S.E.2d 219. Consequently, the appeal only presents for our consideration and determination certain questions which involve an interpretation of the loss carry-over provisions contained in G.S. § 105-147(6) (d) and which are applicable to foreign and domestic corporations as well as to resident individuals.
The questions raised may be stated as follows: (1) Was the Commissioner of Revenue *802 correct in his conclusion that under the above statute all income of the plaintiff, including that from nonunitary business, must be considered before a loss can be established that may be carried over to the next tax year? (2) Must the loss be further reduced by including the nontaxable income received by the taxpayer in the year in which the loss is sought to be used as a deduction?
The reasons for permitting the carryover loss deduction and for imposing the restrictions and limitations on it are set forth in paragraph First, subsection (d), of G.S. § 105-147(6), as follows: "First, the purpose in allowing the deduction of net economic loss of a prior year or years is that of granting some measure of relief to taxpayers who have incurred economic misfortune or who are otherwise materially affected by strict adherence to the annual accounting rule in the determination of taxable income, and the deduction herein specified does not authorize the carrying forward of any particular items or category of loss except to the extent that such loss or losses shall result in the impairment of the net economic situation of the taxpayer such as to result in net economic loss as hereinafter defined."
How the economic loss shall be determined is set forth in paragraphs Second and Third of the above statute, as follows: "Second, the net economic loss for any year shall mean the amount by which allowable deductions for the year other than contributions, personal exemptions, prior year losses, taxes on property held for personal use, and interest on debts incurred for personal rather than business purposes shall excluding any income not taxable under this article.
"Third, any net economic loss of a prior year or years brought forward and claimed as a deduction in any income year may be deducted from taxable income of the year only to the extent that such carry-over loss from the prior year or years shall exceed any income not taxable under this article received in the same year in which the deduction is claimed, * * *."
We need not discuss the statute, G.S. § 105-134, subd. II, with respect to the method used to arrive at the formula applicable to income earned by a foreign corporation in a multiple-state business. It is conceded that the formula percentage for each year involved is correct. It is further conceded by the defendant that the plaintiff in computing its economic loss in 1949, properly excluded the named deductions in the second paragraph of subsection (d) of G.S. § 105-147(6) as set forth above, but it did not take into account other income received but not taxable under G.S. § 105-134.
It is also conceded by the defendant that the royalty income of the plaintiff in 1949 and 1950 was from nonunitary business operations having no relation or connection with the plaintiff's manufacturing activities in North Carolina. Thus, it is clear that no part of it could be taxed as income in North Carolina. However, including this nontaxable income, in arriving at an allowable deduction for carry-over purposes to be deducted from taxable income in a succeeding year, is, in our opinion, required by G.S. § 105-147(6) (d), and we so hold. Our Legislature was under no constitutional or other legal compulsion to allow any carry-over to be deducted from taxable income in a future year. It enacted the carry-over provisions purely as a matter of grace, gratuitously conferring a benefit but limiting such benefit to the net economic loss of the taxpayer after deducting therefrom the allocable portion of such taxpayer's nontaxable income.
All the Commissioner of Revenue did in this case was to take the economic loss of the plaintiff for its fiscal year ending 31st October, 1949, in the sum of $1,039,572.83, and reduce it by the amount of its nontaxable income in the sum of $185,549.03, as provided in the second paragraph of subsection (d) of G.S. § 105-147(6). This established a net economic loss of $854,023.80 for the fiscal year ending 31st October, 1949. The defendant then applied *803 the allocable ratio of $13.7932% applicable to the plaintiff for the 1949 fiscal year, which established the amount of the permissible carry-over as $117,797.21. Before permitting this sum to be deducted, however, from the allocable part of the 1950 net income from unitary business, the Commissioner of Revenue first reduced the carry-over by the allocable part of the nontaxable income received by the plaintiff during its fiscal year ending 31st October, 1950, as provided in the third paragraph of subsection (d) of G.S. § 105-147(6). This further reduced the carry-over loss from $117,797.21 to $88,946.86. This was arrived at by taking the nonunitary income of the plaintiff for the fiscal year ending 31st October, 1950, in the amount of $131,594.96, and applying the allocable ratio of 21.9236% applicable to the plaintiff for the 1950 fiscal year and deducting the amount from the $117,797.21 carry-over. The resulting figure of $88,946.86 was allowed as a deduction from the allocable portion of the 1950 net income from the unitary business operations of the plaintiff.
The provisions of our statute are unlike those in the statute involved in the case of Bowman Dairy Co. v. Wisconsin Tax Commission, 240 Wis. 1, 1 N.W.2d 905, cited and relied upon by the plaintiff to sustain its contention that if the nontaxable income is to be included in determining the net economic loss it should be included only for the fiscal year in which the loss occurred. The cited case seems to so hold. However, our statute expressly provides otherwise. Hence, the contention is untenable.
In our opinion, the method used in arriving at the deductible loss of $88,946.86, and allowed as a deduction from the allocable portion of the plaintiff's 1950 net income from its unitary business operations, is supported by the second and third paragraphs of subsection (d) of G.S. § 105-147(6).
Moreover, the construction given the provisions of our tax laws by the Commissioner of Revenue "shall be prima facie correct and a protection to the officers and taxpayers affected thereby." G.S. § 105-264. The construction given a taxing statute by the Commissioner of Revenue will be given consideration by the Court, though not controlling. Charlotte Coca-Cola Bottling Co. v. Shaw, 232 N.C. 307, 59 S.E.2d 819; Garrou Knitting Mills v. Gill, 228 N.C 764, 47 S.E.2d 240; Valentine v. Gill, 223 N.C. 396, 27 S.E.2d 2; Powell v. Maxwell, 210 N.C. 211, 186 S.E. 326. However, the Court will not follow an administrative interpretation which is in direct conflict with the clear intent and purpose of the statute under consideration. Watson Industries v. Shaw, 235 N.C. 203, 69 S.E.2d 505. In the instant case, however, we have found no conflict between the Income Tax Regulation No. 2, promulgated on 10th February, 1944 by the Commissioner of Revenue and followed by the Department of Revenue in its administrative practice with respect to carry-over losses, and the statutory provisions with respect thereto in G.S. § 105-147 (6) (d).
The judgment of the court below is affirmed.
Affirmed.
DEVIN, J., took no part in the consideration or decision of this case.